IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43516

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 500
                                                )
       Plaintiff-Respondent,                    )   Filed: April 27, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
JULIE MARIE FENN ALCOSER,                       )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Darla S. Williamson, District Judge.

       Judgment of conviction and unified sentence of eight years, with a minimum
       period of confinement of two years, for grand theft, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jenny C. Swinford, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Julie Marie Fenn Alcoser pled guilty to grand theft. Idaho Code §§ 18-2403(1), 18-
2407(1)(b), 18-2409, 18-204. The district court sentenced Alcoser to a unified term of eight
years with two years determinate. Alcoser appeals asserting that the district court abused its
discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Alcoser’s judgment of conviction and sentence are affirmed.




                                                   2